—Judgment, Supreme Court, New York County (Bernard Fried, J.), rendered July 12, 1996, convicting defendant, after a jury trial, of attempted murder in the second degree (2 counts) and riot in the first degree, and sentencing him to consecutive terms of 8V3 to 25 years and 8 to 24 years on the attempted murder convictions, to run concurrently with a term of IV3 to 4 years on the riot conviction, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the determinations of the jury concerning credibility and reliability of identification and alibi testimony.
The prosecutor could properly comment on summation as to the failure of defendant, who called witnesses in his defense, to call certain other significant witnesses (People v Tankleff, 84 NY2d 992, 994).
We perceive no abuse of sentencing discretion. Concur— Milonas, J. P., Nardelli, Williams, Tom and Andrias, JJ.